Citation Nr: 0428472	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  98-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder, to include a disability manifested by a positive 
purified protein derivative (PPD), claimed as due to an 
undiagnosed illness.

3.  Entitlement to service connection for folliculitis, 
claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for an irritable bowel, 
claimed as due to an undiagnosed illness. 

5.  Entitlement to service connection for vaginitis, claimed 
as due to an undiagnosed illness.  

6.  Entitlement to service connection for rhinitis, claimed 
as due to an undiagnosed illness.  

7.  Entitlement to an initial compensable evaluation for 
sinusitis.  

8.  Entitlement to an initial compensable evaluation for 
residuals of a ganglion cyst of the right wrist. 

9.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 (2003).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 4, 1989 to 
October 3, 1993, which included service in the Southwest Asia 
theater of operations during the Persian Gulf War.  Her 
service from October 4, 1993 to April 10, 1995 has been 
determined by a Department of Veterans Affairs (VA) 
administrative decision to be dishonorable for VA purposes 
and therefore not qualifying service for VA compensation and 
pension purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
VA Regional Office in Cleveland, Ohio (RO).  

The veteran's claims were previously before the Board, and in 
a May 2003 remand they were returned to the RO for additional 
development.  That development has been completed, and the 
claims are once again before the Board for appellate review.

The Board notes that the veteran requested a hearing in March 
1998.  She was notified of the date, time, and location of 
that hearing by VA letters dated in May 1998, September 1999, 
and May 2001.  The veteran failed to report to her scheduled 
hearings.  There are no other outstanding hearing requests of 
record.

The issues of entitlement to service connection for rhinitis 
and entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  The veteran is not shown to have a psychiatric disability 
that is etiologically related to active service.

2.  The veteran is not shown to have a respiratory disorder 
that is due to an undiagnosed illness or that is otherwise 
etiologically related to active service.

3.  The veteran is not shown to have folliculitis that is due 
to an undiagnosed illness or that is otherwise etiologically 
related to active service.

4.  The veteran's irritable bowel syndrome is related to 
active service.  

5.  The veteran is not shown to have vaginitis that was 
chronically worsened by active service.  

6.  The veteran's sinusitis is not shown to be manifested by 
one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting. 

7.  Residuals of the veteran's right wrist ganglion cyst are 
not shown to be manifested by limitation of motion with 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A respiratory condition, to include a disability 
manifested by PPD was not incurred in or aggravated by active 
service, nor may an undiagnosed illness manifested by signs 
or symptoms involving the respiratory system be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2003).

3.  Folliculitis was not incurred in or aggravated by active 
service, nor may an undiagnosed illness manifested by signs 
or symptoms involving the skin be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2003).

4.  Irritable bowel syndrome was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2003).

5.  Vaginitis was not incurred in or aggravated by active 
service, nor may an undiagnosed illness manifested by signs 
or symptoms involving menstrual disorders be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317, 3.655 (2003).

6.  The schedular criteria for an initial compensable 
evaluation for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6513 (2003).

7.  The schedular criteria for an initial compensable 
evaluation for residuals of a right wrist ganglion cyst have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 1997 letter and rating 
decision of the evidence needed to substantiate her claims, 
and she was provided an opportunity to submit such evidence.  
Moreover, in a March 1998 statement of the case and 
supplemental statements of the case issued in November 2002 
and June 2004, the RO notified the veteran of regulations 
pertinent to increased rating and service connection claims, 
informed her of the reasons why her claims had been denied, 
and provided her additional opportunities to present evidence 
and argument in support of her claims.  

In a June 2003 letters, the veteran was informed of VA's duty 
to obtain evidence on her behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of her duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA treatment and examination reports have been 
received. 

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
October 1997 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until June 2003.  In such instances, the Court 
held that when notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice specifically complying with § 5103(a) or 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Instead, the appellant has the right on remand to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  On remand, VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in her possession that pertains to the claim.  The 
Board finds that the veteran received such notice in June 
2003. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in June 2003 was not given 
prior to the October 1997 RO adjudication of the claims, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the June 
2004 supplemental statement of the case provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
service medical records; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

With respect to the veteran's service connection claims, 
applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the South West Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1) (2003).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  See 38 C.F.R. § 3.317(a)(2), (3) 
(2003).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2003).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2003).  

With respect to the veteran's increased rating claims, 
disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Psychiatric disorder

The veteran is seeking entitlement to service connection for 
a psychiatric disorder.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection is therefore not 
warranted. 

In addition, as noted above, in order for service connection 
to be granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, the veteran 
was diagnosed with depression and dysthymic disorder in 
October 1995, October 1996, and April 2004.  With respect to 
evidence of an in-service disability, the veteran's service 
medical records contain no complaints, treatment, or 
diagnosis of any psychiatric disorders.  

Absent evidence of a psychiatric disorder during active 
service, medical evidence linking any current dysthymic 
disorder or depression to service is necessarily missing.  At 
the veteran's April 2004 VA examination, she was diagnosed 
with dysthymia, major depression, and a personality disorder.  
The examiner stated that the only evidence establishing that 
the veteran's depression occurred as a result of her period 
of honorable service was her self-report and he found 
numerous inconsistencies in her report.  It was noted that 
the veteran had downplayed emotional and behavioral problems 
that existed prior to service and psychological testing 
suggested a significant level of exaggeration.  The examiner 
further stated that it was unclear exactly what portion of 
the veteran's dysfunction was due to dysthymia, but noted 
that it was certain that a significant portion of her 
dysfunction was due to a personality disorder that was 
present prior to her entry into the military.  

As the record contains no definitive objective medical 
evidence linking the veteran's current depression and 
dysthymia to service, service connection fails.  To the 
extent that the veteran ascribes any current psychiatric 
disorder to active service, it is well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board also notes that congenital or developmental 
defects, including personality disorders and mental 
deficiency, are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2002); Beno v. Principi, 3 Vet. App. 439 (1992) (holding 
that personality disorders are developmental in nature, and, 
therefore, not entitled to service connection).  In addition, 
VA General Counsel has held that service connection may not 
be granted for a congenital or developmental defect; however, 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 
4.127 (2002).  As there is no evidence that the veteran 
suffers from a mental disorder that is superimposed on a 
personality disorder, service connection is not warranted. 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a psychiatric disorder that is 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  The appeal is accordingly denied.

2.	Respiratory disorder

The veteran is seeking entitlement to service connection for 
a respiratory disorder, to include a disability manifested by 
PPD, claimed as due to an undiagnosed illness.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection is therefore not warranted.

As set out above, the requirements for an award of benefits 
under the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 
3.317 require some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  In 
addition, as noted above, in order for service connection to 
be granted on a direct basis, a current disability; an in-
service disease or injury; and a medical nexus opinion must 
be established.  See Hickson, supra.

The veteran's service medical records reflect that she was 
diagnosed with an upper respiratory infection in October 1989 
and in May 1993, it was noted that she had positive PPD.  In 
July 1993, her positive PPD had symptoms of active 
tuberculosis.  A radiological report of the chest was 
"normal" and the lungs were normal in appearance with no 
evidence of active disease.  

At her October 1996 VA examination, the veteran's lungs were 
clear to auscultation and percussion.  She was diagnosed with 
cold air-induced bronchospasms by history.  At her March 2004 
VA examination, the veteran's lungs were well expanded and 
clear, and there were no pneumothoraces, pulmonary edema, 
mass lesions, or pleural effusions.  On examination, she 
denied any significant breathing problems, other than having 
difficulty breathing in cold weather and she denied being on 
any medications for breathing.  She had no requirement for 
supplemental oxygen.  The veteran was ultimately diagnosed 
with a history of positive PPD without current evidence of 
tuberculosis or respiratory problems.  The examiner opined 
that the veteran did not have a chronic respiratory disorder 
that was attributable to any known diagnostic entity.  

In light of these findings, service connection for a 
respiratory disorder, to include a disability manifested by 
PPD may not be granted under 38 U.S.C.A. § 1110 or § 1117 
(West 2002).  To merit an award of service connection under 
the first statutory provision, the veteran must submit 
competent evidence establishing the existence of a present 
disability resulting from service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is simply no 
evidence other than the veteran's own assertions establishing 
that she currently has a respiratory disorder that is related 
to active service.  Unfortunately, the veteran's assertions 
in this regard are insufficient to establish the necessary 
nexus between a current disability and service.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  To merit an award of 
service connection under the second statutory provision, the 
veteran must submit competent evidence establishing that she 
has objective indications of chronic disability resulting 
from an undiagnosed illness manifested by signs or symptoms 
involving the respiratory system.  As previously indicated, 
the October 1996 VA examiner diagnosed with cold air-induced 
bronchospasms by history and the March 2004 VA examiner 
stated that the veteran did not currently have tuberculosis 
or respiratory problems.  Moreover, she opined that she did 
not have a chronic respiratory disorder that was attributable 
to any known diagnostic entity.  Finally, the veteran has not 
submitted competent evidence establishing that she has a 
chronic disability resulting from an undiagnosed illness 
manifested by symptoms of the respiratory system. 

Based on these findings, the Board concludes that a 
respiratory disorder was not incurred in or aggravated by 
service.  In reaching this decision, the Board considered the 
applicability of the benefit of the doubt doctrine.  However, 
as there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in the veteran's favor.  The preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a respiratory disorder, claimed as due 
to an undiagnosed illness; therefore, the claim must be 
denied.  

To the extent that the veteran contends that she has a 
respiratory disorder as a result of an undiagnosed illness, 
it is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu supra. 



3.  Folliculitis

The veteran is seeking entitlement to service connection for 
folliculitis, claimed as due to an undiagnosed illness.  The 
Board has carefully reviewed the evidence and statements made 
in support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection is therefore not warranted.

As set out above, the requirements for an award of benefits 
under the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 
3.317 require some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  In 
addition, as noted above, in order for service connection to 
be granted on a direct basis, a current disability; an in-
service disease or injury; and a medical nexus opinion must 
be established.  See Hickson, supra.

Service medical records reflect that in February 1992, the 
veteran complained of facial blemishes for 3 weeks.  She was 
diagnosed with acne and prescribed Retin A.  In March 1992 
she had a follow-up appointment for her acne and it was noted 
that her face peeled.  She was informed to continue the use 
of Retin A.  

At her October 1996 VA examination, the veteran exhibited 
several small, scaly lesions on her anterior trunk.  She also 
had very mild folliculitis over her back and a couple of 
raised darker, popular type lesions on her face.  She was 
diagnosed with mild folliculitis on the back.  The examiner 
did not comment on the etiology of the veteran's 
folliculitis. 

At her March 2004 VA examination, the veteran reported that 
her skin had been very dry and flaky when she was in the 
Persian Gulf.  She denied itching, a painful rash, or other 
significant disability of the skin.  An examination revealed 
slight dryness and scaling of the skin, otherwise, no rash 
was noted.  She was ultimately diagnosed with "dry skin."  
The examiner commented that the veteran had no significant 
disability of the skin or a chronic skin condition and she 
exhibited no evidence of folliculitis.  

The Board has determined that, in light of the objective 
medical evidence of records, service connection for 
folliculitis may not be granted under 38 U.S.C.A. § 1110 or 
§ 1117 (West 2002).  To merit an award of service connection 
under the first statutory provision, the veteran must submit 
competent evidence establishing the existence of a present 
disability resulting from service.  See Degmetich supra.  In 
the present case, there is no evidence that the veteran 
currently suffers from folliculitis or any other skin 
disorder.  The March 2004 VA examiner diagnosed the veteran 
with "dry skin," and asserted that she did not have a 
significant disability of the skin or chronic skin disorder.  
Moreover, she showed no evidence of folliculitis.  As such, 
service connection is not warranted.  In addition, in order 
to award of service connection under the second statutory 
provision, the veteran must submit competent evidence 
establishing that she has objective indications of a chronic 
disability resulting from an undiagnosed illness manifested 
by signs or symptoms involving the skin.  As previously 
stated, the March 2004 VA examiner stated that she did not 
have a chronic skin condition.  

Based on these findings, the Board concludes that the veteran 
does not suffer from folliculitis that is etiologically 
related to active service.  The Board has considered the 
applicability of the benefit of the doubt doctrine; however, 
as there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in the veteran's favor.  The preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for folliculitis, claimed as due to an 
undiagnosed illness; therefore, the claim must be denied.  

To the extent that the veteran contends that she has 
folliculitis, claimed as a result of an undiagnosed illness, 
it is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu supra. 

3.	Irritable bowel syndrome

The veteran is seeking entitlement to service connection for 
irritable bowel syndrome, claimed as due to an undiagnosed 
illness.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, the 
evidence supports the veteran's claim and service connection 
is therefore warranted. 

As set out above, the requirements for an award of benefits 
under the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 
3.317 require some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  In 
addition, as noted above, in order for service connection to 
be granted on a direct basis, a current disability; an in-
service disease or injury; and a medical nexus opinion must 
be established.  See Hickson, supra.

At her October 1996 VA examination, the veteran was diagnosed 
with a history of bloody and mucousal stools, etiology 
unknown to the veteran, problem now resolved.  At her March 
2004 VA examination, the veteran reported that she began 
having problems with her bowels in 1993 with mucous and 
blood-streaked stool.  She also reported having constipation 
since returning from the Persian Gulf.  She stated that she 
continued to have problems with bowel movements, sometimes 
having no bowel movements for a week.  She complained of 
occasional abdominal pain and nausea, but denied any 
significant changes in her weight.  Upon examination, the 
veteran measured as being 5 feet 8 inches tall and weighed 
155 pounds.  Her abdomen was soft, flat, non-tender, non-
distended, and bowel sounds were positive.  The examiner 
commented that the veteran did report a history and symptoms 
consistent with irritable bowel syndrome.  While she refused 
a colonoscopy, the examiner asserted that a colonoscopy was 
not required to diagnose irritable bowel syndrome.  She 
maintained that it was mainly diagnosed per history and 
physical examination.  As such, she opined that the veteran 
suffered from a chronic gastrointestinal disorder known as 
irritable bowel syndrome, a diagnostic entity.  Moreover, the 
examiner opined that as the veteran's symptoms originated 
during her periods of honorable service, they are at least as 
likely as not to be secondary to her military service.

The Board has reviewed the objective medical evidence of 
record and finds that service connection is warranted for the 
veteran's irritable bowel syndrome on a direct basis.  While 
service connection is not warranted under 38 C.F.R. § 3.317 
as irritable bowel syndrome is a diagnostic entity, it is 
granted on a direct basis as the March 2004 VA examiner 
opined that as the veteran's symptoms originated during her 
periods of honorable service, they are at least as likely as 
not to be secondary to her military service.  As such, 
service connection is warranted and the veteran's claim is 
granted. 

4.	Vaginitis

The veteran is seeking entitlement to service connection for 
vaginitis, claimed as due to an undiagnosed illness.  In 
particular, she contends that her vaginitis existed prior to 
active service and was permanently worsened during service.  
The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that, for 
reasons and bases to be explained below, a preponderance of 
the evidence is against the veteran's claim and service 
connection is therefore not warranted.

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 
(2003).

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2002); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Davis v. Principi, 276 F.3d 1341 (2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  In addition, the requirements for 
an award of benefits under the provisions of 38 U.S.C.A. 
§ 1117 or 38 C.F.R. § 3.317 require some evidence of the 
manifestation of one or more signs or symptoms of an 
undiagnosed illness.  

The medical evidence of record is clear that the veteran's 
vaginitis preexisted active service.  Service medical records 
reflect that she suffered from a yeast infection at induction 
in September 1989.  She was diagnosed with a vaginal disorder 
in October 1989 and November 1989.  In January 1990, she was 
diagnosed with a yeast infection, confirmed by examination.  
In March 1992, the veteran complained of vaginal itching and 
was again diagnosed with a yeast infection.  

Having determined that the veteran's vaginitis preexisted 
service, the Board must now determine whether her disorder 
was aggravated by service.  At her October 1996 VA 
examination, the veteran stated that she had recurrent, 
probable yeast infections.  She was diagnosed with recurrent 
vaginal infections, probably yeast, by history.  At her March 
2004 VA examination, the veteran reported having recurrent 
yeast infections that were usually precipitated by 
antibiotics.  She also reported having infections that 
occurred around the time of her periods.  She denied other 
significant gynecological problems and refused a 
gynecological examination.  The examiner concluded that the 
veteran's pre-existing vaginitis was at least as likely as 
not to have been aggravated by her service as vaginitis has 
been associated with increased stress, such that the veteran 
would have experienced during service.  However, she 
continued by stating that the veteran's disorder was not 
permanently aggravated by service, as it was a transient 
condition with flare-ups and remissions that were related to 
stress levels.  If the veteran reported post-service 
stressors that aggravated her pre-existing condition, they 
would not be secondary to her service, but represent the 
natural progression of the disorder.

Based on the medical evidence of record, the Board has 
determined that the veteran's vaginitis was not permanently 
aggravated by her active service.  An increase in disability 
consists of worsening of the permanent disability and not 
merely a temporary flare-up of symptoms associated with the 
condition causing the disability.  See Davis, 276 F.3d at 
1345.  In this regard, the March 2004 VA examiner clearly 
stated that the veteran's disorder was not permanently 
aggravated by service, as it was a transient condition with 
flare-ups and remissions that were related to stress levels.  
Moreover, any stressors existing after service that 
aggravated her vaginitis would not be secondary to service, 
but represent the natural progression of the disorder.

Based on the foregoing, the Board finds that the medical 
evidence does not indicate that it is as likely as not that 
the veteran's vaginitis had its onset during or was 
aggravated by active service.  The Board does not doubt the 
veteran's sincere belief in her service connection claim, but 
the veteran is not a medical professional competent to render 
an opinion on matters of medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Moreover, there is no evidence linking the veteran's 
vaginitis to an undiagnosed illness.  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

5.	Sinusitis

The veteran's service-connected sinusitis is currently 
evaluated noncompensable under the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6513.  She contends that her disability 
is more disabling than currently evaluated and has appealed 
for an increased rating.  

Pursuant to Diagnostic Code 6513 and under the General Rating 
Formula for Sinusitis, a 10 percent rating is assigned for 
one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted for sinusitis 
having three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  See 38 C.F.R. § 4.97 (2003).  
A 50 percent rating is contemplated for sinusitis manifested 
by chronic osteomyelitis following radical surgery, or; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Id. 

The veteran's service medical records reflect that she was 
diagnosed with recurrent frontal sinus headaches in August 
1990.  During VA outpatient treatment in March 1996, the 
veteran was diagnosed with sinusitis, bronchitis with 
bronchospastic component.  She reported nasal congestion, 
intractable cough and chest congestion for 11/2 weeks.  On 
examination, her nasal mucosa was pale and boggy and she had 
moderate post-nasal drainage.  At her October 1996 VA 
examination, she was diagnosed with chronic sinus problems 
and nasal congestion on the day of the examination.  
Bilateral nasal congestion was observed and the veteran 
reported that she had some sinus problems with occasional 
burning in her nose.  She reported using nasal spray as 
needed.  

During VA outpatient treatment in November 1997, the veteran 
complained of sinus drainage and in April 2000, she reported 
sinus problems with drainage down the back of the throat and 
facial pressure with headaches at times.  At her May 1999 VA 
examination, the veteran complained of a dry and itchy nose 
with occasional bleeding, chronic nasal congestion, and post-
nasal drip.  She also reported frequent frontal, pounding 
headaches.  Following service, she stated that she had 
recurrent sinus problems with yellow or green discharge.  She 
denied having been allergy tested.  Upon examination, no 
tenderness over the sinuses was observed.  Some hyperemia of 
the nasal mucosa was seen bilaterally, and the mouth and 
throat were clear.  She was diagnosed with chronic sinusitis 
with recurrent episodes of acute sinusitis.  An X-ray 
revealed minor mucoperiosteal thickening of the right 
maxillary sinus, otherwise, unremarkable.  

At the veteran's March 2004 VA examination, she complained of 
constant sinus drainage down the back of her throat with 
associated with choking.  She reported a clear discharge from 
her nose and having to constantly blow her nose.  She stated 
that she had no incapacitating episodes in the past 12 months 
requiring hospitalization or treatment by a physician.  She 
also denied significant headaches or purulent discharge.  
Upon examination, the veteran had evidence of clear 
rhinorrhea without a mucopurulent discharge.  No sinus 
tenderness to palpation was observed.  The examiner concluded 
that the veteran had no evidence of chronic sinusitis on 
recent CT scan,  no significant sequelae from allergic 
sinusitis, and did not require medication to control her 
symptoms.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for sinusitis.  At her March 2004 VA 
examination, the veteran specifically denied any 
incapacitating episodes during the prior year that required 
hospitalization or treatment by a physician.  Moreover, it 
was noted that she did not require medication to control her 
symptoms.  The veteran also denied headaches or purulent 
discharge.  Finally, the examiner concluded that the veteran 
showed no evidence of chronic sinusitis on recent CT scan.  
As such, a compensable rating is not warranted under the 
provisions of Diagnostic Code 6513.

The preponderance of the evidence is thus against finding 
that the criteria for an initial compensable rating have been 
met.  In addition, there is not such a state of equipoise of 
the positive evidence with the negative evidence to otherwise 
provide a basis for assigning an increased rating.  See 38 
U.S.C.A. § 5107(b) (West 2002).

6.	Ganglion cyst of the right wrist

The veteran's right wrist ganglion cyst has been assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2003).  She contends that her right wrist 
disability is more disabling than currently evaluated and has 
appealed for an increased rating.  

Under Diagnostic Code 5215, a 10 percent rating is warranted 
for limitation of motion of either the major or minor wrist 
with palmar flexion limited in line with the forearm or for 
dorsiflexion of less than 15 degrees.  This is the highest 
rating under this code.  Normal range of motion of the wrist 
is to 70 degrees dorsiflexion, to 80 degrees palmar flexion, 
to 45 degrees of ulnar deviation and to 20 degrees radial 
deviation.  (There are provisions for higher ratings for 
wrist disability, but this requires ankylosis, a condition 
not present in this case.) 

The Court has also held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2003) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

Service medical records reflect that in June 1992, the 
veteran complained of a knot on her right wrist that had 
existed for 1 year.  She was diagnosed with a ganglion cyst.  
In August 1992, it was noted that the veteran's cyst was 
mildly tender.  It was drained at that time.

A September 1996 X-ray of the veteran's right wrist showed no 
evidence of recent bony trauma and/or arthritis.  There was a 
small round density, measuring slightly more than 1 cm. in 
its greatest diameter projecting over the dorsum of the right 
wrist compatible with a ganglion cyst.  At her October 1996 
VA examination, the veteran stated that she had developed a 
ganglion cyst on her right wrist during service that had been 
drained several times.  On examination, a soft, 2.5 cm. 
ganglion cyst on the dorsal aspect of her right wrist was 
observed.  She was diagnosed with a ganglion cyst of the 
right wrist.  

At her May 1999 VA examination, the veteran stated that 
despite prior drainage and procedures, she continued to have 
a cystic structure over the dorsal aspect of her right wrist 
that bothered her to some degree daily.  She complained of 
daily soreness and stiffness.  She also reported that if she 
wrote continuously for 2-3 minutes, she had increased pain 
over the cystic area.  On examination, there was an 
approximately 2 x 2 cm. cystic area seen and felt over the 
mid-dorsal aspect of the right wrist.  The area was very 
sensitive and tender to touch.  Within the area, there was a 
.1 cm. small puncture area from previous drainage procedures.  
She exhibited full extension and flexion of her wrist but 
complained of a moderate to severe degree of pain in the area 
of the cyst on full extension and flexion.  She  denied pain 
with inversion or eversion which were full.  Her grasp 
strength was 4/5 in the right hand and she had negative Tinel 
sign bilaterally.  She had normal sensation to pinprick in 
her right hand.  An X-ray of the right wrist was normal.  She 
was diagnosed with a right wrist dorsal ganglion. 

At her March 2004 VA examination, the veteran reported 
occasional right wrist weakness, though she denied the use of 
a brace or medications.  She also denied any dislocation or 
recurrent subluxation of the wrist joint or other significant 
disability.  Further, she denied any problems related to the 
scar from removal of the ganglion cyst.  On examination, no 
cyst was observed.  The veteran exhibited full range of 
motion of the wrist joint with dorsiflexion to 60 degrees, 
palmar flexion to 60 degrees, radial deviation to 20 degrees, 
ulnar deviation to 30 degrees.  There was no pain reported on 
range of motion testing.  Her grip strength was 5/5 
bilaterally.  The veteran was ultimately diagnosed with a 
history of ganglion cyst status post removal without 
significant residuals.  The examiner opined that the veteran 
had no objective demonstration of residuals of her right 
ganglion cyst removal and had no physical examination or X-
ray-proven disability of the right wrist.  

Applying the above criteria to the facts in this case, the 
Board finds that a compensable rating is not warranted for 
the veteran's right wrist ganglion cyst.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim, but it is clear that the 
criteria for a compensable rating has not been met. 

As indicated above, the veteran's right wrist ganglion cyst 
did not limit the wrist range of motion to a compensable 
degree.  In fact, range of motion testing revealed 
dorsiflexion to 60 degrees, palmar flexion to 60 degrees, 
radial deviation to 20 degrees, ulnar deviation to 30 
degrees.  As such, a compensable rating is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The Board has also considered whether the veteran's right 
wrist disability warrants a compensable rating under 38 
C.F.R. §§ 4.40 and 4.45.  However, the record does not reveal 
objective evidence of functional impairment due to the 
factors set forth in those regulatory provisions.  

The preponderance of the evidence is thus against finding 
that the criteria for a compensable evaluation has been met.  
In addition, there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for assigning a compensable rating.  See 38 
U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to a psychiatric disorder is denied. 

Service connection for a respiratory condition, to include a 
disability manifested by PPD, claimed as due to an 
undiagnosed illness, is denied.

Service connection for folliculitis, claimed as due to an 
undiagnosed illness, is denied.

Service connection for irritable bowel syndrome is granted. 

Service connection for vaginitis, claimed as due to an 
undiagnosed illness, is denied.

Entitlement to an initial compensable evaluation for 
sinusitis is denied.

Entitlement to an initial compensable evaluation for a right 
wrist ganglion cyst is denied.


REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to service connection 
for rhinitis, claimed as due to an undiagnosed illness, and 
entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 (2003).

In a May 2003 remand, the Board requested that additional 
development be conducted with respect to the veteran's claim 
of entitlement to service connection for rhinitis, claimed as 
due to an undiagnosed illness.  In particular, the Board 
requested that the veteran undergo a VA examination and that 
the examiner "determine whether the veteran suffers from a 
separate disability due to rhinitis, and if so, whether it is 
at least as likely as not that it is related to service from 
October 1989 to October 1993."  The veteran underwent a VA 
examination in March 2004.  At that time, the examiner 
diagnosed the veteran with allergic rhinitis.  However, she 
did not offer comment as to the etiology of the veteran's 
rhinitis.  

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In Stegall the Court held that a remand by the 
Board imposes upon the Secretary of VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board erred in failing to insure 
compliance.  Id.

The Board also notes that in light of the grant of service 
connection for irritable bowel syndrome, the veteran now has 
an additional service-connected disability and because the 
additional grant of disability benefits may change the 
outcome of the claim of entitlement to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324.  As 
such, the RO must implement the grant of service connection 
and readjudicate the veteran's claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should return the claims file 
to the examiner at the who conducted the 
March 2004 VA examination for clarifying 
information.  That examiner is requested 
to offer comments and an opinion to the 
following: 

Does the veteran currently suffer 
from a separate disability due to 
rhinitis, and if so, is it at least 
as likely as not that it is related 
to service from October 1989 to 
October 1993.  

If the March 2004 examiner is unavailable 
or is unable to respond to the question 
stated, the RO should ensure that the 
veteran is afforded a new examination and 
that examiner should respond to the 
question set forth above.  

2.  After the RO has implemented the 
decision granting service connection for 
irritable bowel syndrome, the issues on 
appeal should be readjudicated.  If the 
determinations remain adverse to the 
veteran, she should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and her representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



